Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments submitted on 10/11/2022 include amendments to the claims. Claims 1-4, 6-8, 10-19 are pending. Claims 1, 6, 10, 13-14 have been amended. Claims 5 and 9 have been cancelled. Claims 16-19 have been newly added. 
	
Response to Arguments
Applicant’s arguments filed 10/11/2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Carow et al. (US6105403A).
Claim Rejections - 35 USC § 112
Claim rejections under 35 USC 112 have been withdrawn based on the amendments to the claims.
Claim Objections
Claim 19 is objected to because of the following informalities: Grammatical error in line 3: “from outer perimeter”. The suggested change is “from the outer perimeter”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US20120180533) in view of Carow et al. (US6105403A).
Regarding claims 1, 16-19, Song et al. teaches a drawer for a laundry treatment appliance (see abstract), wherein the drawer comprises: a drawer body 63 having at least two compartments 632b, 632c each of the at least two compartments 632b, 632c capable of containing multiple doses of a respective treatment agent for performing multiple laundry treatment cycles; at least two access openings 64a, 64b associated with the at least two compartments 632b, 632c, each of the at least two access openings 64a, 64b being configured for accessing a respective one of said at least two compartments 632b, 632c for laundry treatment agent loading; and a single door 65 associated with the at least two access openings 64a, 64b, the door 65 being actuatable between open and closed positions in which the door 65 is capable of uncovering or covering said at least two access openings 64a, 64b (see paragraphs [0055]-[0057], [0070]-[0072] and figures 1 and 4). Song et al. does not explicitly teach that the at least two compartments are adapted to contain multiple doses of laundry detergent. However, how many doses a given volume of detergent comprises depends on such things as the type of detergent used, the concentration of the detergent, the type of wash cycle in question, the user’s desired allotment of detergent per wash cycle. Therefore, since the at least two compartments as taught by Song et al. are capable of holding a given volume of detergent, whether or not the given volume contains multiple doses of detergent is a matter of intended use, and it has been determined that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, it has been determined that changes in size constitute an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In Gardner v. TECSyst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). Song et al. does not teach a sealing member that extends from an outer perimeter of the door. Carow et al. teaches a laundry treatment appliance (see abstract) and that a sealing member 20 may be disposed so as to extend outward from an entire outer perimeter 40 of the door 18 (reads on claims 16-19) and defines at least one grip portion (since 20 may be disposed over the entire perimeter of the door 18 including the front portion of the perimeter where the door 18 is gripped for opening) to move the door 18 between the closed position and the open position, wherein the at least one grip portion is accessible when the door 18 is in the closed position; thereby providing a sealing effect and reducing noise (see figures 1-3 and 5, column 5, lines 5-49, column 4, lines 18-46). Since both Song et al. and Carow et al. teach laundry treatment appliances with doors it would have been obvious to one of ordinary skill in the art that a sealing member may be disposed over the outer perimeter of the door in the system by Song et al. so as to provide a sealing effect and reduce noise, as shown to be known and conventional by Carow et al.
Regarding claim 2, Song et al. and Carow et al. together teach the limitations of claim 1. Song et al. also teaches in paragraphs [0055]-[0057], [0070]-[0072] and figure 4 a drawer cover 64 configured to at least partially cover the drawer body 63, the door 65 being coupled to the drawer cover 64 at said at least two access openings 64a, 64b. 
Regarding claims 3-4, Song et al. and Carow et al. together teach the limitations of claim 1. Song et al. also teaches in paragraphs [0055]-[0057], [0070]-[0072] and figure 4 that the at least two openings 64a, 64b are formed in an area that is recessed with respect to a top profile of the drawer (reads on claim 3); wherein the door 65 fits said recessed area and is flush with the top profile of the drawer when the door 65 is in the closed position (reads on claim 4).
Regarding claim 7, Song et al. and Carow et al. together teach the limitations of claim 3. Song et al. also teaches in figure 4 that the recessed area comprises first and second recessed side portions of the drawer body 63 that open to respective left and right side edge portions of the drawer body 63.
Regarding claim 8, Song et al. and Carow et al. together teach the limitations of claim 3. Song et al. also teaches in figure 4 and paragraphs [0055]-[0057], [0070]-[0072] that the recessed area comprises a recessed area of the drawer cover 64, and wherein the recessed area of the drawer cover 64 comprises a rim region that at least partially surrounds said at least two access openings 64a, 64b, the door 65 comprising an abutment portion (see e.g. front portion of rim) that, when the door 65 is in the closed position, abuts on a portion of the rim region.
Regarding claims 10 and 13, Song et al. and Carow et al. together teach the limitations of claims 7 and 8. Song et al. also teaches in figure 4 and paragraph [0071] that the door 65 comprises a grip portion (see left edge) configured for actuating the door 65, and wherein the grip portion faces the recessed left side portion of the drawer body 63 when the door 65 is in the closed position.
Regarding claim 11, Song et al. and Carow et al. together teach the limitations of claim 10. Song et al. also teaches in figures 1, 4-5 that the at least one grip portion is flush with the top profile of said side edge portions of the drawer body 63 when the door 65 is in the closed position.
Regarding claim 12, Song et al. and Carow et al. together teach the limitations of claim 10. Song et al. also teaches in figure 4 and paragraph [0071] that, when the door 65 is in the closed position, the at least one grip portion and the respective faced recessed side portion of the drawer body 63 are spaced apart from each other by a gap (see gap between left side edge of 65 and 64g) that allows the user to grasp the at least one grip portion.
 Regarding claim 14, Song et al. and Carow et al. together teach the limitations of claim 1. Song et al. also teaches in figure 4 and paragraph [0071] that the door 65 has a first surface that faces the at least two compartments 632b, 632c when the door 65 is closed and a second surface opposite to the first surface; wherein the door 65 comprises at least two function indicators (see rectangular windows, that allow a user to view the contents of the at least two compartments 632b, 632c) on at least one of the two surfaces configured to indicate to a user a function of said at least two compartments 632b, 632c. 
Regarding claim 15, Song et al. and Carow et al. together teach the limitations of claim 1. Song et al. also teaches in figures 1, 4 and paragraphs [0055]-[0057], [0070]-[0072] at least one further drawer compartment 632d formed in the drawer body 63 and capable of containing a single dose of a respective laundry treatment agent, and at least one access mouth 64c for accessing said at least one further drawer compartment 632d for laundry treatment agent loading, wherein the at least two access openings 64a, 64b are formed, along a sliding direction of the drawer into a drawer seat 14c of the laundry treatment appliance, at such a distance from the at least one access mouth 64c that a free region (see e.g. 64d) is defined in the drawer cover 64 especially adapted to provide information to the user of the contents of compartment 632e (reads on contain one or more pieces of information for the user). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US20120180533) in view of Carow et al. (US6105403A) as applied to claim 1 and further in view of Cheo et al. (US20040231370). 
Regarding claim 6, Song et al. and Carow et al. together teach the limitations of claim 1. Song et al. does not teach that the sealing member is overmolded to a body of the door. Cheo et al. teaches a laundry treating machine (see abstract) and that the use of a sealing member overmolded onto the body of a lid to provide an integral connection and may allow for the prevention of moisture leakage (see abstract, paragraph [0036]). Since both Song et al. and Cheo et al. teach laundry treating machines it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the sealing member of the modified system may be overmolded onto the body of the door so as to allow for an integral connection, as shown to be known and conventional by Cheo et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711